DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 12/01/2020 has been entered. The claims 1-21, 31 and 34 have been cancelled. The claims 22, 33 and 42 have been amended. The claims 22-30, 32, 33, and 35-42 are pending in the present application. 

Response to Arguments
Applicant's arguments filed 12/01/2020 with respect to the claim 22 and similar claims have been fully considered but are not found persuasive. 
In Remarks, applicant failed to argue with respect to a particular claim limitation and instead applicant made general allegation with respect to the form of the rejection without addressing the substance of the rejection in substance. 
Applicant made general allegation “Applicant is concerned that the Office Action contains examples of impermissible levels of hindsight and other errors related to the combinations”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In Remarks, applicant made general allegation without substantive arguments that “the Office Action combines three references, picking and choosing only certain features (and in the case of Stroila, ignoring important features such as age)”. 
However, applicant’s claim 22 broadly recites “the set of descriptors” or “a subset of descriptors”. Stroila’s age attribute is still part of the broadly recited descriptors. 

A) Stroila teaches “the set of descriptors”. 
Stroila teaches the set of descriptors in terms of happy expression, worried expression (Paragraph 0064), a first age-range, a second age-range, high stress, low stress (Paragraph 0053). 

B) Stroila teaches “determining a subset of descriptors”. 
Stroila that the subset of descriptors of the POIs are matched to the user’s emotional state. Stroila teaches determining a subset of descriptors for various POIs (Paragraph 0064). For example, for POIs such as fire stations, the subset of descriptors include a specific age-range, stressed and worried expression. For the POIs such as the park and the pub, the subset of descriptors are {age-range, happy}. POIs such as entertainment venues, restaurants, parks, spas, pubs and/or other POIs are labeled by mood or stress level (Paragraph 0050) such as happy expression and low stress level (Paragraph 0053 and Paragraph 0064). The database of POIs and/or AR information includes fields associated with one or more personal characteristics (the 

C) Stroila teaches “giving greater weight to descriptors associated with an emotion state closest to the estimated emotion state of the user….objects consistent with the estimated emotional state of the user are prioritized”. 

Stroila teaches giving greater weight/priority (weight=1, priority=1) for POIs such as fire stations when the user’s emotional state is stressed with worried expressions and giving less weight/priority (weight/priority=0) for POIs such as the retail store. Stroila further teaches giving greater weight/priority (weight/priority=1) for POIs such as the parks and the pubs when the user’s emotional state is happy and giving less weight/priority (weight/priority=0) for fire stations.  
For example, Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression. 

D) Stroila teaches “representative emotional states are mapped to descriptors of objects”. 
This claim limitation is vaguely recited and does not make sense. The representative emotional states may be interpreted as the user’s emotional states or objects’ representative emotional states. 
In first case that the representative emotional states may be interpreted as objects’ representative emotional states, Stroila’s representative emotional states {worried expression and high stress} of POIs may be mapped to the emotional states of the POIs such as fire stations (Paragraph 0064 and Paragraph 0053). Stroila’s representative emotional states {low stress and happy expressions} of the POIs are mapped to the POIs such as parks and pubs (Paragraph 0050-0053 and Paragraph 0064). 
In the second case that the representative emotional states may be interpreted as the user’s emotional states, the user’s emotional states such as {worried expression and high stress} are mapped to the personal characteristic attributes in the fields of the database relating to the POIs such as the fire stations (Paragraph 0053 and Paragraph 0064) and the user’s emotional states such as {low stress and happy expressions} are mapped to the personal characteristic attributes in the fields of the database relating to the POIs such as the parks and pubs (Paragraph 0050-0053 and Paragraph 0064). 

Stroila teaches at Paragraph 0093 that the mobile device 36 may highlight businesses that the user prefers and the restaurants matching the user’s tastes. Stroila at Paragraph 0050 that one or more characteristics are matched with a given point of interest. 

E) Stroila teaches AR information are prioritized by the subset of descriptors: 
Stroila teaches giving greater weight/priority (weight=1, priority=1) for AR information relating to the fire stations when the user’s emotional state is stressed with worried expressions and giving less weight/priority (weight/priority=0) to the AR information relating to retail store. Stroila further teaches giving greater weight/priority (weight/priority=1) to the AR information relating to the parks and the pubs when the user’s emotional state is happy and giving less weight/priority (weight/priority=0) to the AR information relating to the fire stations.  
For example, Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression. 

F) Response to Applicant’s arguments in relation to the claim 22:
Applicant is reminded that the examiner relied upon the relevant disclosures of Stroila in relation to the attributes such as the stress levels and moods while applicant focused upon irrelevant features of Stroila in relation to the attributes such as the user age. The comparison in Stroila is related to the comparison of the attributes such as the moods and stress levels of the POIs with the user’s mood and stress level (Paragraph 0064). Applicant’s arguments are irrelevant. 
Stroila teaches at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest and at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users and thus prioritized for display for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store (in such a case, the fire station or its associated AR information is prioritized for display while the retail store or its associated AR information is not prioritized). When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store (in such as case, the park/pub is prioritized while the fire station or retail store or its associated AR information is not prioritized). 
for display via selection/filtering of the POIs such as fire stations and/or their AR information labeled with the personal characteristic attributes such as higher stress level and worried emotional state and giving a lower priority for display via selection/filtering of the POIs such as restaurants and/or their AR information labeled with other personal characteristic attributes when the user is detected an emotion being in a worried emotional state and stressed. The selected POIs and AR information for the augmented reality display inherently has higher priority than the filtered POIs and AR information not selected for the augmented reality display. 
Even though the age may be included as the one of the personal characteristic attributes of the POIs for selection and filtering, the claim limitation of the subset of descriptors is met by the Stroila’s teaching. The subset of descriptors of Stroila may include the gender/age and the emotional attributes are still part of the subset of descriptors and are still associated with the emotional state(s) of the user as required by the claim invention set forth in the base claim 22.  Importantly, the subset of descriptors include the personal characteristic attributes such as the stress levels and the emotional states (moods) of the POIs.  

G) Responses to Applicant’s arguments in relation to the claim 41:
In Remarks, applicant attacked the rejection of the claim 41 while the claim 41 depends upon the claim 33 and recites the additional claim limitation similar to the additional claim limitation recited in the claim 30. 
Applicant is objected to the form of the rejection as opposed to the substance of the rejection with applicant’s own misinterpretation of the rationale of rejection in the Office Action. The examiner is obliged to the additional claim limitation recited in the claim 41 which has been 
Applicant made naked allegation that “in lieu of this plethora of contradictory teachings, where is the analysis to provide a prima facia showing of why it would be obvious to do what the Applicant has done?” without substantially arguing with respect to a particular claim limitation of the claim 41. While the examiner recognizes that what applicant has done may be a lot in the specification, applicant failed to particularly point out which specific claim limitation applicant is intended to contend with respect what the applicant has done. Applicant’s arguments are unfounded. 
However, the additional claim limitation set forth in the claim 41 or the claim 30 should be subject to the broadest reasonable interpretation. 

H) Under BRI, Stroila further teaches the additional claim limitation set forth in the claim 30 and 41. 
Stroila at least teaches in part the claim limitation that the processor configured to use one or more of voice recognition of an emotion of the user, facial recognition of an emotion of the user, and/or electroencephalographic (EEG) data of the user, to determine the emotional state of the user (
Stroila teaches at Paragraph 0027-0030 that facial expression recognition may be performed by estimating/recognizing the facial expression (emotional state) wherein the facial expression includes the emotion state of the user since Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise). 

I) Applicant further attacked Fein’s teaching in relation to the claim invention with applicant’s own misinterpretation: 
Applicant also attacked Fein while pointing to what the applicant has done. While applicant has done a lot in applicant’s specification, applicant’s argument is irrelevant with respect to the claim invention. 
Fein at least teaches that a physiological state or an emotional state of the user is that the user is hungry. 
Fein teaches at Paragraph 0153 that such data may be used in order to infer the emotional state or mood of a user using the AR device 70 and at Paragraph 0154 that increasing heart rate of the AR device user suggesting strenuous physical activities (causing the user to be tired and/or suggesting a user to being in a state of tired or alertness and/or requiring the user’s sensory alertness) or elevated blood sugar level suggesting dining activities (because/when the user is hungry, if the user is not hungry, the user does not have to eat and/or indicating the user’s is hungry). 
Fein teaches at Paragraph 0116 that the user interest information provided through the persistent augmentation 62 in FIG. 6C may change as a result of sensor reading provided by physiological sensors, e.g., a heart rate or pulse sensor, a blood pressure sensor, a blood sugar sensor and so forth. 
a particular pattern of heart rate or blood pressure is correlated with the user being angry, hungry, or tired (See Gordon Paragraph 0036-----Gordon is not cited against applicant’s claim in the current 103 rejection of the claim 33). See Thorn US-PGPUB No. 2012/0004575 at Paragraph 0069 physical arousal involves the activation of the reticular activating system in the brain stem….leading to increased heart rate and blood pressure and a condition of sensory alertness.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila) in view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven). 

Re Claim 22: 
Stroila teaches a method for providing augmented reality (AR) to a user, comprising: 
Estimating a Stroila teaches at Paragraph 0039 that the direction of the user’s point of view may be determined such as determining facial orientation relative to the camera imaging the user. The direction information is used to determine which objects are seen in the augmented reality scene relative to the location of the mobile device. The user’s point of view = the user’s point of gaze); 
adaptively adjusting the size of the ROI contains one or more physical objects currently in proximity to the user (Stroila teaches at Paragraph 0042 adjusting a given field of view by rotating or moving the camera to acquire an extended field of view based on the given field of view);  
Extracting images from the adjusted ROI and creating a set of descriptors which describe the one or more physical objects without input from the user (
Stroila’s set of descriptors describing the one or more POIs are the characteristic attributes labeling the POIs (Paragraph 0047) such as the personal characteristic attributes for POIs. 
Stroila teaches at Paragraph 0040 that image processing may be used to identify viewed structures and image processing may be used to determine that a particular object in an image correspond with a particular geographic location or structure. 
Stroila’s set of descriptors describing the one or more POIs are the characteristic attributes labeling the POIs (Paragraph 0047 and Paragraph 0050) such as the personal characteristic attributes for POIs. Stroila’s subset of descriptors are the personal characteristics attributes of the POIs such as moods and stress levels (Paragraph 0050). Stroila teaches at Paragraph 0050 that one or more characteristics are matched with a given point of interest and at Paragraph 0053 that a single or multiple personal characteristics are used for selecting and POIs labeled as for high stress and younger adults are identified. POIs labeled for low stress or other ages are not selected. 
Stroila teaches at Paragraph 0039 that the direction of viewing of the camera capturing a scene to which augmented reality is to be applied is determined…..the direction information is used to determine which objects are seen in the augmented reality scene relative to the location of the mobile device. 
Stroila teaches at Paragraph 0050 and 0053 extracting images from the ROI. Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. 
Stroila teaches creating a set of descriptors which labels the one or more points of interest. Stroila teaches at Paragraph 0047-0050 that a given point of interest is assigned to or labeled/described for one or more characteristics…a function or process for assigning personal characteristics attributes is performed on demand for any points of interest within the view of the scene….points of interest are selected based on personal characteristics-facial expression or stress level); 
Estimating an emotional state of the user (
Stroila teaches at Paragraph 0027-0030 that facial expression recognition may be performed by estimating/recognizing the facial expression (emotional state) wherein the facial expression includes the emotion state of the user since Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise); 
Determining a subset of descriptors by comparing the set of descriptors to the determined emotional state of the user and giving greater weight to descriptors associated with an emotional state closest to the determined emotional state of the user, wherein representative emotional states are mapped to descriptors of objects, such that objects consistent with the estimated emotional state of the user are prioritized (
Stroila teaches the determined emotional state of the user. Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise; 
Stroila teaches giving greater weight/priority (weight=1, priority=1) for POIs such as fire stations when the user’s emotional state is stressed with worried expressions and giving less weight/priority (weight/priority=0) for POIs such as the retail store. Stroila further teaches giving greater weight/priority (weight/priority=1) for POIs such as the parks and the pubs when the user’s emotional state is happy and giving less weight/priority (weight/priority=0) for fire stations.  
For example, Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression. 

Stroila teaches determining a subset of descriptors. Stroila’s set of descriptors describing the one or more POIs are the characteristic attributes labeling the POIs (Paragraph 0047 and Paragraph 0050) such as the personal characteristic attributes for POIs. Stroila’s subset of descriptors are the personal characteristics attributes of the POIs such as moods and stress levels (Paragraph 0050). Stroila teaches at Paragraph 0050 that one or more characteristics are matched with a given point of interest and at Paragraph 0053 that a single or multiple personal characteristics are used for selecting and POIs labeled as for high stress and younger adults are identified. POIs labeled for low stress or other ages are not selected. 
Stroila teaches that the POIs consistent with the user’s emotional state are prioritized for display. Stroila teaches at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest and at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store. 
The objects/points of interest relating to the user’s emotional state as recognized by the facial expression recognition algorithm of Stroila have been displayed and therefore are given higher priorities than the objects/points of interest not selected for displaying. 
Stroila teaches giving greater priority to the points of interest associated with the emotional state such as worried facial expression or happiness. Giving greater weights to the fire station which is tied to the worrisome emotional state. Giving greater weights to the park and pub which are tied to the happiness emotional state. 
Stroila teaches at Paragraph 0047-0050 that a given point of interest is assigned to or labeled/described for one or more characteristics…a function or process for assigning personal characteristics attributes is performed on demand for any points of interest within the view of the scene….points of interest are selected based on personal characteristics (facial expression or stress level). 
Stroila teaches at Paragraph 0050 and 0053 that entertainment venues, restaurants, parks, spas, pubs, and/or other points of interest are labeled/described by mood or stress level and a given business point of interest may have different ads for different personal characteristics  such as moods, stress levels. 
Stroila teaches at Paragraph 0051-0055 that one or more points of interest and corresponding AR information are selected based on the personal characteristics (i.e., emotional state or mood and stress level). For example, points of interest labeled as for high stress and younger adults are identified. Points of interest labeled for low stress are not selected); 
Without further input from the user, searching for information regarding the one or more physical objects in the adjusted ROI using the subset of descriptors (Stroila teaches searching the AR information regarding the POIs from the database using the personal characteristic attributes such as emotions and stress levels. 
Stroila teaches at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest and at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store. 
Stroila teaches searching for points/places of interests regarding the physical objects (fire station, pub, park, restaurant) in the ROI using the subset of descriptors (personal characteristics) by giving greater priority to the points of interest associated with the emotional state such as worried facial expression or happiness. Giving greater weights to the fire station which is tied to the worrisome emotional state. Giving greater weights to the park and pub which are tied to the happiness emotional state. 
Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store); 
Applicant’s specification discloses at Paragraph 0078 given a lower priority to the display of sandwich shops and giving a higher priority to the display of the classes of restaurants for a detected negative emotion response of the user. 
Stroila teaches at Paragraph 0045-0047 that the data for AR information is maintained in a database and the database is populated with the AR information and personal characteristic attributes (descriptors) of the POIs…..The database is populated to be queries by the personal characteristic…..sufficient information to allow searching for accessing augmented reality information is stored…..The database includes personal characteristic attributes. A given point of interest is assigned or labeled for one or more characteristics….a function or process for assigning personal characteristic attributes is performed on demand for any POIs within the view of the scene or within a region associated with the location of the mobile device. 
Stroila teaches at Paragraph 0050 that the selection is also a function of the personal characteristic. The database of POIs and/or AR information includes fields associated with one or more personal characteristics and at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest. Stroila teaches at Paragraph 0055 that the view of the user or extracted personal characteristics information….are received as a request of AR information and at Paragraph 0057 that the mobile device uses the AR information for selected POIs to generate the graphic and at Paragraph 0061 that the overlay is laid over the point of interest or positioned adjacent to the point of interest. Stroila teaches at Paragraph 0064 that the AR is presented with the scene on the mobile device. 
Stroila teaches that the AR information is prioritized for display using the personal characteristic attributes such as the moods and stress levels. 
Stroila teaches at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users and thus prioritized for display for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store (in such a case, the fire station or its associated AR information is prioritized for display while the retail store or its associated AR information is not prioritized). When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store (in such as case, the park/pub is prioritized while the fire station or retail store or its associated AR information is not prioritized). 
Stroila teaches giving a lower priority for the display of retail store and giving a higher priority for the display of fire station when the detected emotional state of the user is the high stress level and worried expression/mood. Stroila teaches giving a lower priority to the display of the fire station and retail store and giving a higher priority to the display of the park and the pub when the detected user’s emotional state is happiness. The AR information is filtered out based on the personal characteristic attributes. 
Accordingly, the AR information of fire station associated with the personal characteristic attributes such as high stress level and worried emotional state is given higher priority for retrieving when the user’s detected emotional state if the high stress level and worried emotional state (a matching is found). 
Stroila teaches retrieving the AR information prioritized by the moods and stress levels from the database. Stroila teaches that searching the AR information for each POI and the AR information is prioritized for display by the personal characteristics such as the particular mood and the particular stress level as the AR information for POIs having no matching with the user’s mood and stress level are filtered out (Paragraph 0050-0052) thus giving lower priority for the display of the POIs and the associated AR information. For example, Stroila teaches at Paragraph 0064 that the park and the pub are labeled with the happy mood and low stress level while the fire station is labeled with the worried expression/mood and high stress level. Searching/querying the database of the AR information 
Stroila teaches giving greater weight/priority (weight=1, priority=1) for AR information relating to the fire stations when the user’s emotional state is stressed with worried expressions and giving less weight/priority (weight/priority=0) to the AR information relating to retail store. Stroila further teaches giving greater weight/priority (weight/priority=1) to the AR information relating to the parks and the pubs when the user’s emotional state is happy and giving less weight/priority (weight/priority=0) to the AR information relating to the fire stations.  
For example, Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression. 
); 
displaying the retrieved information (
Stroila teaches at Paragraph 0050 that the selection is also a function of the personal characteristic. The database of POIs and/or AR information includes fields associated with one or more personal characteristics and at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest. Stroila teaches at Paragraph 0055 that the view of the user or extracted personal characteristics information….are received as a request of AR information and at Paragraph 0057 that the mobile device uses the AR information for selected POIs to generate the graphic and at Paragraph 0061 that the overlay is laid over the point of interest or positioned adjacent to the point of interest. Stroila teaches at Paragraph 0064 that the AR is presented with the scene on the mobile device. 
Stroila teaches searching for points/places of interests regarding the physical objects (fire station, pub, park, restaurant) in the ROI using the subset of descriptors (personal characteristics) by giving greater priority to the points of interest associated with the emotional state such as worried facial expression or happiness. Giving greater weights to the fire station which is tied to the worrisome emotional state. Giving greater weights to the park and pub which are tied to the happiness emotional state. 
Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression). 
  
Stroila does not explicitly teach “gaze” within the claim limitation of estimating a gaze point of the user to define a region of interest. 
Stroila teaches at Paragraph 0039 that the direction of the user’s point of view may be determined such as determining facial orientation relative to the camera imaging the user. The direction information (user’s viewpoint) is used to determine which objects are seen (suggesting focused/gazed) in the augmented reality scene relative to the location of the mobile device. 

However, Neven explicitly teaches the claim limitation of estimating a gaze point of the user to define a region of interest (Neven teaches that the region of interest is determined by the gaze information. Neven teaches estimating a gaze point of the user to define a region of interest wherein the ROI contains one or more physical objects currently in proximity to the user. 
Neven teaches at Paragraph 0038 that the gazing information extracted from the eye images is used to determine which item within the external scene the user is staring or gazing directly….which is then used to select a localized region within the corresponding captured scene image. 
Neven teaches at Paragraph 0041 that “if the user changes his gaze…to focus on another item within his external scene”. 
Neven teaches at Paragraph 0048 that when a user looks directly at an identified item being tracked by the system, the user may trigger an information search….to obtain general or specific background information on the identified item being tracked by signaling with a particular eye gesture….thus, latent pre-searching can improve visual searching to identify an item by triggering the visual search when it first enters the user’s peripheral view before it reaches his direct gaze. 
Accordingly, user’s view defines a region of interest (ROI). 
Neven teaches at Paragraph 0052 that “the gaze tracking schemes may further be used to test virtual user interfaces (“UI”) to determine which on-screen elements draw the user eye”). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have implemented the functions of mobile devices of Stroila in the HMD apparatus of Neven by  inserting the mobile phone into the HMD frame such that Stroila’s functions of the mobile device can be configured to be performed by the HMD to further incorporating the function of tracking the eye gaze of the user into the viewpoint of the mobile device of Stroila to have determined user’s field of view of the mobile device. One of the ordinary skill in the art would have been motivated to have provided the user’s gaze point (line-of-sight of the user or viewpoint of the user) to have provided the region of interest defined by the line of the sight of the mobile device user or based on the location and orientation of the mobile device so that the objects in the scene viewed by the user can be focused/gazed by the user. 

s 23-24 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila) in view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven); and Fein et al. US-PGPUB No. 2014/0098126 (hereinafter Fein). 

Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that estimating a second emotional state of the user upon viewing the retrieved information prioritized by the subset of descriptors regarding the one or more physical objects. 
Stroila implicitly teaches the claim limitation “estimating a second emotional state of the user upon viewing the retrieved information prioritized by the subset of descriptors regarding the one or more physical objects.” (
Stroila teaches at Paragraph 0027-0030 that facial expression recognition may be performed by estimating/recognizing the facial expression (emotional state) wherein the facial expression includes the emotion state of the user since Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise. 
Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression (second emotional state), the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy (first emotional state)…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression. 
It is noted that the second emotional state is when the user is stressed and the first emotional state is which the user is happy). 
Fein in view of the well-known knowledge of the correlation between the user’s emotion state and the user’s physiological state data teaches the claim limitation “estimating a second emotional state of the user upon viewing the retrieved information prioritized by the subset of descriptors regarding the one or more physical objects.” (Fein teaches at Paragraph 0076 that the persistent augmentation 64 of FIG.6E provides current or latest user physiological information (e.g., pulse rate, blood pressure, blood glucose level, and so forth)….the persistent augmentation 64 is at least content-wise dynamic since the user physiological information provided by the persistent augmentation 64 may change over time as the physiological characteristics of a user changes and at Paragraph 0113 that the information content of the persistent augmentations 61, 62, 63, 64, 65, 61a, 61c, 61e or 60r may dynamically evolve in response to changes in user physiological conditions (accordingly the retrieved information has been prioritized and dynamically changed according to the user’s physiological state correlated to the user’s mood/emotion inferred b the AR device 70). Fein teaches at Paragraph 0116 that the user interest information provided through the persistent augmentation 62 in FIG. 6C may change as a result of sensor reading provided by physiological sensors, e.g., a heart rate or pulse sensor, a blood pressure sensor, a blood sugar sensor and so forth and at Paragraph 0153 that such data may be used in order to infer the emotional state or mood of a user using the AR device 70 and at Paragraph 0154 that increasing heart rate of the AR device user suggesting strenuous physical activities (or tiredness) or elevated blood sugar level suggesting dining activities (or hungry)). 
Fein discloses at Paragraph 0116 and 0125 that the physiological data of the user includes a heart rate or blood pressure or a blood sugar/glucose level. 
It is old and well-known that blood pressure, and/or heart rate, and/or blood sugar/glucose level is correlated with the user being angry, hungry, or tired.  The user’s mood such as hungry or tiredness is correlated to the measured pattern of the user’s blood pressure or heart rate or blood sugar level. 
It would have been obvious to one of the ordinary skill in the art to have dynamically provided the augmented reality contents since the user emotion changes with respect to the user physiological information over time as the physiological characteristics of a user changes. One of the ordinary skill in the art would have continuously detected the changed characteristics of the user by the augmented reality apparatus. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the user’s emotion state is characterized by the user’s physiological data such as the blood pressure or heart rate or blood sugar level and the elevated blood sugar level is correlated with the user’s tiredness. One of the ordinary skill in the art would have been motivated to have characterized the other emotion states including tiredness, alert or hungry which is correlated to the user’s physiological data. 
Re Claim 24: 

However, Stroila further teaches the claim limitation that revising the subset of descriptors if the second emotional state of the user is a negative emotional state (Stroila teaches at Paragraph 0027-0030 that facial expression recognition may be performed by estimating/recognizing the facial expression (emotional state) wherein the facial expression includes the emotion state of the user since Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise. Accordingly, high stress level such as expressions of anger, disgust, fear, sadness reflects a negative emotional state. 
Stroila teaches at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest and at Paragraph 0064 that different points of interest and/or augmented reality information are displayed for different users. When the user is young and stressed, such as having a worried expression, the display is augmented to include information about the fire station and not include additional information about the retail store. When the user is happy and older, the display is augmented to include information about the park and the pub, but not about fire station or retail store). 
Re Claim 42: 
The claim 42 is in parallel with the claim 22 in a method form. The claim 42 is subject to the same rationale of rejection as the claim 22. The claim 42 further recites “estimating a second emotional state of the user upon viewing the retrieved information prioritized by the subset of descriptors regarding the one or more physical objects”. 
Stroila implicitly teaches the claim limitation “estimating a second emotional state of the user upon viewing the retrieved information prioritized by the subset of descriptors regarding the one or more physical objects.” (Stroila teaches at Paragraph 0064 different points of interest and AR information are displayed for different users. For example, a scene includes various points of interest such as a fire station, a park, a pub and a retail store. Where the user is…stressed such as having worried expression (second emotional state), the display is augmented to include information about the fire station and not include additional information about the retail store. Where the user is happy (first emotional state)…, the display is augmented to include information about the park and the pub, but not the fire station and not include additional information about the retail store. Accordingly, the fire station is given higher priority than the retail store/park/pub for a person with the worried facial expression. On the other hand, the park and pub are given higher priorities than the retail store and fire station for a person with happiness facial expression. 
It is noted that the second emotional state is when the user is stressed and the first emotional state is which the user is happy). 
Fein in view of the well-known knowledge of the correlation between the user’s emotion state and the user’s physiological state data teaches the claim limitation “estimating a second emotional state of the user upon viewing the retrieved information prioritized by the subset of descriptors regarding the one or more physical objects.” (Fein teaches at Paragraph 0076 that the persistent augmentation 64 of FIG.6E provides current or latest user physiological information (e.g., pulse rate, blood pressure, blood glucose level, and so forth)….the persistent augmentation 64 is at least content-wise dynamic since the user physiological information provided by the persistent augmentation 64 may change over time as the physiological characteristics of a user changes and at Paragraph 0113 that the information content of the persistent augmentations 61, 62, 63, 64, 65, 61a, 61c, 61e or 60r may dynamically evolve in response to changes in user physiological conditions (accordingly the retrieved information has been prioritized and dynamically changed according to the user’s physiological state correlated to the user’s mood/emotion inferred b the AR device 70). Fein teaches at Paragraph 0116 that the user interest information provided through the persistent augmentation 62 in FIG. 6C may change as a result of sensor reading provided by physiological sensors, e.g., a heart rate or pulse sensor, a blood pressure sensor, a blood sugar sensor and so forth and at Paragraph 0153 that such data may be used in order to infer the emotional state or mood of a user using the AR device 70 and at Paragraph 0154 that increasing heart rate of the AR device user suggesting strenuous physical activities (or tiredness) or elevated blood sugar level suggesting dining activities (or hungry)). 
Fein discloses at Paragraph 0116 and 0125 that the physiological data of the user includes a heart rate or blood pressure or a blood sugar/glucose level. 
It would have been obvious to one of the ordinary skill in the art to have dynamically provided the augmented reality contents since the user emotion changes with respect to the user physiological information over time as the physiological characteristics of a user changes. One of the ordinary skill in the art would have continuously detected the changed characteristics of the user by the augmented reality apparatus. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the user’s emotion state is characterized by the . 

Claim 25-28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila) in view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven). 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the set of descriptors specify features of the one or more physical objects. 
However, Stroila further teaches the claim limitation that the set of descriptors specify features of the one or more physical objects (Stroila teaches the set of descriptors in terms of happy expression, worried expression (Paragraph 0064), a first age-range, a second age-range, high stress, low stress (Paragraph 0053). 
Stroila teaches at Paragraph 0047-0050 that a given point of interest is assigned to or labeled/described for one or more characteristics…a function or process for assigning personal characteristics attributes is performed on demand for any points of interest within the view of the scene….points of interest are selected based on personal characteristics such as the facial expression or stress level. 
Stroila teaches at Paragraph 0050 and 0053 that entertainment venues, restaurants, parks, spas, pubs, and/or other points of interest are labeled/described by mood or stress level and a given business point of interest may have different ads for different personal characteristics such as moods, stress levels. 
Stroila teaches at Paragraph 0051-0055 that one or more points of interest and corresponding AR information are selected based on the personal characteristics (i.e., emotional state or mood and stress level). For example, points of interest labeled as for high stress and younger adults are identified. Points of interest labeled for low stress are not selected). 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the set of descriptors identify the one or more physical objects. 
However, Stroila further teaches the claim limitation that the set of descriptors identify the one or more physical objects (Stroila teaches the set of descriptors in terms of happy expression, worried expression (Paragraph 0064), a first age-range, a second age-range, high stress, low stress (Paragraph 0053). 
Stroila teaches at Paragraph 0047-0050 that a given point of interest is assigned to or labeled/described for one or more characteristics…a function or process for assigning personal characteristics attributes is performed on demand for any points of interest within the view of the scene….points of interest are selected based on personal characteristics-facial expression or stress level). 
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the subset of descriptors is included in a retrieval request to a server. 
However, Stroila further teaches the claim limitation that the subset of descriptors is included in a retrieval request to a server (Stroila teaches at Paragraph 0047-0050 that a given point of interest is assigned to or labeled/described for one or more characteristics…a function or process for assigning personal characteristics attributes is performed on demand for any points of interest within the view of the scene….points of interest are selected based on personal characteristics (facial expression or stress level. 
Stroila teaches at Paragraph 0045-0047 that the data for AR information is maintained in a database and the database is populated with the AR information and personal characteristic attributes (descriptors) of the POIs…..The database is populated to be queries by the personal characteristic…..sufficient information to allow searching for accessing augmented reality information is stored…..The database includes personal characteristic attributes. A given point of interest is assigned or labeled for one or more characteristics….a function or process for assigning personal characteristic attributes is performed on demand for any POIs within the view of the scene or within a region associated with the location of the mobile device. 
Stroila teaches at Paragraph 0050 that the selection is also a function of the personal characteristic. The database of POIs and/or AR information includes fields associated with one or more personal characteristics and at Paragraph 0051 that the personal characteristics information is used for selecting or filtering augmented reality information and for selection of points of interest. Stroila teaches at Paragraph 0055 that the view of the user or extracted personal characteristics information….are received as a request of AR information and at Paragraph 0057 that the mobile device uses the AR information for selected POIs to generate the graphic and at Paragraph 0061 that the overlay is laid over the point of interest or positioned adjacent to the point of interest. Stroila teaches at Paragraph 0064 that the AR is presented with the scene on the mobile device). 

The claim 28 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the subset of descriptors is used for a local search. However, Stroila further teaches the claim limitation that the subset of descriptors is used for a local search (Stroila teaches at Paragraph 0087 and FIG. 6 that network server having a processor and a database storing AR information that one or more points of interest are selected and corresponding AR information is identified from the database memory 34 and 54 wherein the database memory 34 servers for the local search). 

Re Claim 32: 
The claim 32 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the information regarding one or more physical objects in the adjusted ROI received from the server is less than the total information available for the one or more physical objects in the adjusted ROI. 
Stroila teaches the claim limitation that the information regarding one or more physical objects in the adjusted ROI received from the server is less than the total information available for the one or more physical objects in the adjusted ROI (
Stroila teaches at Paragraph 0087 and FIG. 6 that network server having a processor and a database storing AR information that one or more points of interest are selected and corresponding AR information is identified from the database memory 34 and 54 wherein the database memory 34 servers for the local search). 

33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila) in view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven); 
with various specific emotional states associated with AR display of information disclosed in Fein et al. US-PGPUB No. 2014/0098126 (hereinafter Fein); Firminger et al. US-PGPUB No. 2010/0131602 (hereinafter Firminger); and Matsuura et al. US-PGPUB No. 2008/0312796 (hereinafter Matsuura). 
Re Claim 33: 
The claim 33 is in parallel with the claim 22 in the form of “a wireless transmit/receive unit (WTRU)" claim. The claim 33 further recites "a wireless transmit/receive unit (WTRU) for providing augmented reality (AR) to a user, comprising: a power source; a display/touchpad; a global positioning system (GPS) chipset; a camera; 
a memory and a processor to execute instructions from the memory, a processor configured to" perform the method of the claim 22. The claim 33 is subject to the same rationale of rejection as the claim 22. Moreover, Stroila further teaches at FIGS. 5-6 and Paragraph 0066-0074; Neven further teaches at FIG. 3 and Paragraph 0028-0032 teaches the claim limitation "a wireless transmit/receive unit (WTRU) for providing augmented reality (AR) to a user, comprising: a power source (the mobile device of Stroila inherently has a power source); a display/touchpad (e.g., display 38 of Stroila FIG. 5); a global positioning system (GPS) chipset (e.g., GPS of Stroila Paragraph 0068-0070); a camera (e.g., cameras 42 and 46 of Stroila FIG. 5); 
a memory and a processor to execute instructions from the memory, a processor configured to" perform the method of the claim 22. The claim 33 is subject to the same rationale of rejection as the claim 22. 
wherein the emotional state of the user is that the user is tired, alert or hungry.” 
However, the highlighted claim limitation is commonly known in the art as being alternative emotional state of the user which is correlated to the user’s heart rate or blood sugar level. 
Fein in view of the well-known knowledge of the correlation between the user’s emotion state and the user’s physiological state data teaches the claim limitation “estimate an emotional state of the user, wherein the emotional state of the user is that the user is tired, alert or hungry.” 
Fein teaches at Paragraph 0153 that such data may be used in order to infer the emotional state or mood of a user using the AR device 70 and at Paragraph 0154 that increasing heart rate of the AR device user suggesting strenuous physical activities (suggesting alertness) or elevated blood sugar level suggesting dining activities (because the user is hungry). 
Fein discloses at Paragraph 0116 and 0125 that the physiological data of the user includes a heart rate or blood pressure or a blood sugar/glucose level. 
It is old and well-known that as a result of low brain blood sugar level, a person may become agitated, disturbed, tired or hungry and reach for food or a particular pattern of heart rate or blood pressure is correlated with the user being angry, hungry, or tired.  
It is old and well known that a particular pattern of the physiological data (e.g., blood pressure or blood sugar level or heart rate) is indicative of a sad, frustrated, hungry, tired or angry state of the user. The blood pressure, and/or heart rate, and/or blood sugar/glucose level is correlated with the user being angry, frustrated, hungry, or tired.  The user’s mood such as 
Matsuura teaches at Paragraph 0042 that the driver’s heart rate correlates to how tired or tense the driver is. Firminger teaches at Paragraph 0115 that the correlating the user’s mood state data (e.g., user’s feeling of tired) with the high blood sugar level. 
In other words, Fein teaches at Paragraph 0076 that the persistent augmentation 64 of FIG.6E provides current or latest user physiological information (e.g., pulse rate, blood pressure, blood glucose level, and so forth)….the persistent augmentation 64 is at least content-wise dynamic since the user physiological information provided by the persistent augmentation 64 may change over time as the physiological characteristics of a user changes and at Paragraph 0113 that the information content of the persistent augmentations 61, 62, 63, 64, 65, 61a, 61c, 61e or 60r may dynamically evolve in response to changes in user physiological conditions (accordingly the retrieved information has been prioritized and dynamically changed according to the user’s physiological state correlated to the user’s mood/emotion inferred b the AR device 70). Fein teaches at Paragraph 0116 that the user interest information provided through the persistent augmentation 62 in FIG. 6C may change as a result of sensor reading provided by physiological sensors, e.g., a heart rate or pulse sensor, a blood pressure sensor, a blood sugar sensor and so forth. It is old and well-known that as a result of low brain blood sugar level, a person may become agitated, disturbed, tired or hungry and reach for food or a particular pattern of heart rate or blood pressure is correlated with the user being angry, hungry, or tired.  

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the user’s emotion state is characterized by the 
Re Claims 35-39: 
The claims 35-39 are subject to the same rationale of rejection as the claims 23-28. 

Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila) in view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven); Kapoor et al. US-PGPUB No. 2013/0204535 (hereinafter Kapoor). 
Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that the emotional state of the user is determined by estimating a point for the emotional state on a valence/arousal chart. 
Stroila or Neven does not explicitly teach the claim limitation that the emotional state of the user is determined by estimating a point for the emotional state on a valence/arousal chart. 
However, Kapoor et al. US-PGPUB No. 2013/0204535 (hereinafter Kapoor) explicitly teaches the claim limitation that the emotional state of the user is determined by estimating a point for the emotional state on a valence/arousal chart (
[0057] These values (first value, second value, and third value) can be repeatedly computed over different time windows based upon sensor data receiving during the time windows.  That is, the acts of receiving the data from the sensors, computing the first value, 
[0058] At 712, a visualization is generated that graphically depicts valence of the user arousal of the user and engagement of the user over a window of time at a time granularity selected by the user to facilitate user reflection of emotional states over the window of time the visualization comprises graphical objects that represent documents interacted with a user during the time window people interacted with during the time window or activities undertaken by the user during the time window.  The methodology 700 completes at 714). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have classified/compared/estimated the user's emotional state on a valence/arousal chart (valance/range of the emotional state value versus time). One of the ordinary skill in the art would have facilitated user reflection of emotional states over the window of time wherein higher arousal values correspond to strong emotion. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila) in view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven); Kapoor et al. US-PGPUB No. 2013/0204535 (hereinafter Kapoor); Fein et al. US-PGPUB No. 2014/0098126 (hereinafter Fein); Firminger et al. US-PGPUB No. 2010/0131602 (hereinafter Firminger); and Matsuura et al. US-PGPUB No. 2008/0312796 (hereinafter Matsuura). 
Re Claim 40: 

Stroila or Neven does not explicitly teach the claim limitation that the emotional state of the user is determined by estimating a point for the emotional state on a valence/arousal chart. 
However, Kapoor et al. US-PGPUB No. 2013/0204535 (hereinafter Kapoor) explicitly teaches the claim limitation that the emotional state of the user is determined by estimating a point for the emotional state on a valence/arousal chart (
[0057] These values (first value, second value, and third value) can be repeatedly computed over different time windows based upon sensor data receiving during the time windows.  That is, the acts of receiving the data from the sensors, computing the first value, computing the second value, and computing the third value can be repeated numerous times to generate values that are indicative of valence of the user over time, values that are indicative of arousal of the user over time, and values that are indicative of engagement of the user over time. 
[0058] At 712, a visualization is generated that graphically depicts valence of the user arousal of the user and engagement of the user over a window of time at a time granularity selected by the user to facilitate user reflection of emotional states over the window of time the visualization comprises graphical objects that represent documents interacted with a user during the time window people interacted with during the time window or activities undertaken by the user during the time window.  The methodology 700 completes at 714). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have classified/compared/estimated the user's emotional state on a . 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila); 
In view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven); Kang et al. US-PGPUB No. 2011/0134026 (hereinafter Kang). 
Re Claim 30: 
The claim 30 encompasses the same scope of invention as that of the claim 22 except additional claim limitation that using one or more of voice recognition of an emotion of the user, facial recognition of an emotion of the user, and/or electroencephalographic (EEG) data of the user, to determine the emotional state of the user. 
Stroila at least teaches in part the claim limitation of using one or more of voice recognition of an emotion of the user, facial recognition of an emotion of the user, and/or electroencephalographic (EEG) data of the user, to determine the emotional state of the user (
Stroila teaches at Paragraph 0027-0030 that facial expression recognition may be performed by estimating/recognizing the facial expression (emotional state) wherein the facial expression includes the emotion state of the user since Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise). 

facial recognition of an emotion of the user, an/or electroencephalographic (EEG) data of the user, to determine the emotional state of the user. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Neven’s image recognition based on the eye images to have recognized the user’s emotion state by Kang’s image and voice recognition to identified the user’s emotion state based on the GSR or EEG data of the user. 
One of the ordinary skill in the art would have been motivated to have recognized the user's emotion may be identified using the GSR or EEG data of the user in additional to the user’s voice and facial expressions. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Stroila US-PGPUB No. 2013/0147837 (hereinafter Stroila); 
In view of Neven US-PGPUB No. 2012/0290401 (hereinafter Neven); Kang et al. US-PGPUB No. 2011/0134026 (hereinafter Kang); Fein et al. US-PGPUB No. 2014/0098126 (hereinafter Fein); Firminger et al. US-PGPUB No. 2010/0131602 (hereinafter Firminger); and Matsuura et al. US-PGPUB No. 2008/0312796 (hereinafter Matsuura). 
Re Claim 41: 
The claim 41 encompasses the same scope of invention as that of the claim 33 except additional claim limitation that the processor configured to use one or more of voice recognition of an emotion of the user, facial recognition of an emotion of the user, and/or electroencephalographic (EEG) data of the user, to determine the emotional state of the user. 
facial recognition of an emotion of the user, and/or electroencephalographic (EEG) data of the user, to determine the emotional state of the user (
Stroila teaches at Paragraph 0027-0030 that facial expression recognition may be performed by estimating/recognizing the facial expression (emotional state) wherein the facial expression includes the emotion state of the user since Stroila teaches at Paragraph 0030 expressions associated with mood and/or stress level may be recognized such as expressions of anger, disgust, fear, happiness, sadness or surprise). 
However, Kang discloses at Paragraph 0039 and 0044 the claim limitation that the processor configured to use one or more of voice recognition of an emotion of the user, facial recognition of an emotion of the user, an/or electroencephalographic (EEG) data of the user, to determine the emotional state of the user. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Neven’s image recognition based on the eye images to have recognized the user’s emotion state by Kang’s image and voice recognition to identified the user’s emotion state based on the GSR or EEG data of the user. 
One of the ordinary skill in the art would have been motivated to have recognized the user's emotion may be identified using the GSR or EEG data of the user in additional to the user’s voice and facial expressions. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613